Citation Nr: 1435365	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fractured dislocation, left ankle, status post open reduction internal fixation with post-traumatic arthritis and scars.

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot.

3.  Entitlement to a rating in excess of 10 percent for left knee bursitis.

4.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  In April 2014, he submitted more evidence, again accompanied by a waiver of RO consideration.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records and examination reports which are not of record in the paper claims file, but which were considered in the January 2013 statement of the case (SOC) and supplemental statement of the case (SSOC).  The Virtual VA e-folder also includes a transcript of the March 2014 hearing.  The VBMS e-folder does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran new VA examinations to evaluate the current severity of his disabilities.  On remand, any outstanding pertinent records should be obtained and associated with the claims file/e-folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ankle, left foot, left knee and/or hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Central Texas VA Healthcare System, dated since April 2012;

(2) any outstanding records from the South Texas VA Healthcare System, to include those dated since December 2011;

(3) any MRI of the left ankle obtained at the Central Texas VA Healthcare System around March or April 2010; 

(4) records from Dr. J.A.Y., as identified in a March 2014 email, and;

(5) records from Christus Westover Hills Orthopaedics, dated since March 2014.

Ask the Veteran to clarify whether he was treated for his left ankle, left foot, left knee, or hearing loss disabilities during emergency room treatment in September or December 2011.  If so, these records, which are reportedly scanned into the Veterans Health Information Systems and Technology Architecture (VISTA), should be associated with the claims file/e-folder.

Ask the Veteran to clarify whether his left ankle, left foot, and/or left knee have been evaluated during examinations provided in conjunction with his employment.  If so, request any necessary information and/or release to allow VA to obtain these records.  
 
If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left ankle disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe in detail all findings related to the service-connected fractured dislocation, left ankle, status post open reduction internal fixation with post-traumatic arthritis and scars.

The examiner must conduct range of motion testing of the left ankle (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must provide a description of any left ankle scars related to the service-connected disability.  Description of the each scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether the scar causes any limitation of function.

The examiner must also address whether the Veteran experiences any neurological impairment as a result of his service-connected left ankle disability.  If so, he or she must identify the nerve(s) affected and opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

In addition, the examiner should comment as to whether the Veteran's left ankle disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, in regard to determining whether the left ankle disability involves neurological impairment, his or her attention is drawn to the following:

* A February 1987 operative report reflects that the Veteran underwent excision of calcified ligaments of the left ankle.  During this operation, a cutaneous branch of the lateral sural nerve was partially lacerated.  The laceration and the lateral sural nerve were repaired.  

* A May 1988 Medical Board report reflects that the Veteran fractured his left ankle in June 1985 and underwent open reduction and plating of the fibula with pinning of the medial malleolus.  The pin was taken out 30 days later and the plate was taken out in August 1986.  He had additional surgery in February 1987 where an arthroscopy was done and loose bodies were removed from the ankle.  The report notes that the Veteran complained of numbness on the dorsum of his foot which came on after the first surgery as well as numbness of the medial and lateral aspect of the foot since his injury or the surgery performed immediately afterwards.  

* The May 1988 Medical Board examiner opined that the Veteran had an old fracture of the left ankle with sensory loss due to either the fracture or the surgical incisions.  

* On VA examination in May 2007, the Veteran reported numbness and tingling and examination revealed decreased sensation.  He described tingling and numbness with palpation of his left ankle scar.  The diagnoses included residuals of lacerated sural nerve repaired (February 1987), neuralgia of lateral dorsal cutaneous nerve from sural nerve, left ankle.   

* During private treatment in March 2014 the Veteran described numbness at his medial surgical scar.  On examination, sensation was normal on the left at the lateral plantar nerve, the medial plantar nerve, the superficial peroneal nerve, the deep peroneal nerve, the sural nerve, and the saphenous nerve  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected plantar fasciitis of the left foot.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe all symptoms related to the Veteran's service-connected plantar fasciitis of the left foot.  

The examiner must clearly identify any muscle injury associated with the left foot plantar fasciitis, specifying the muscle group(s) affected (to specifically include Muscle Group X or XI). The examiner should provide an assessment of any muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe.  The examiner must indicate whether the Veteran experiences loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement as a result of left foot plantar fasciitis.

The examiner must indicate whether the Veteran's left foot plantar fasciitis is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities.  The examiner must also address whether the service-connected left foot plantar fasciitis results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He or she should comment as to whether the left foot plantar fasciitis is not improved by orthopedic shoes or appliances.  

The examiner should comment as to whether the Veteran's left foot plantar fasciitis most nearly approximates a moderate, moderately severe, or severe foot injury.  

In addition, the examiner should comment as to whether the Veteran's left foot plantar fasciitis results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected left knee bursitis.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected hearing loss.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

In addition, the examiner should comment upon whether the Veteran's hearing loss results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Consideration of the hearing loss claim MUST ADDRESS WHETHER AN EXTRASCHEDULAR EVALUATION OR APPROPRIATE REFERRAL IS WARRANTED. If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



